Citation Nr: 0421253	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  95-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a chronic acquired 
respiratory disorder, to include as a result of mustard gas 
exposure.


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Boston, Massachusetts.  The RO, in pertinent part, denied 
entitlement to service connection for a chronic acquired 
respiratory disorder. To  include as secondary to mustard gas 
exposure.
In November 1998 the Board remanded the case to the RO for 
further development and adjudicative action.  

In April 2004 the RO most recently affirmed the determination 
previously entered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The claim is subject to the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002) (the VCAA); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA applies to all 
claims for VA benefits filed on or after the November 9, 2000 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

When a claim that is subject to the VCAA comes before it on 
appeal, the Board considers whether any action required by 
that statute remains to be taken on the claim and must remand 
the claim for completion of any such needed action.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

It appears to the Board that before the veteran's claim of 
entitlement to service connection for a respiratory condition 
may be further considered, additional action required by the 
VCAA must be undertaken.  Furthermore, additional action is 
called for under special VA procedures that apply when a 
veteran's service records are unavailable and presumed 
destroyed.  

The veteran contends that he is entitled to service 
connection for a respiratory disorder because he developed 
such as a result of being exposed during service to mustard 
gas during testing in which he was required to participate.  

Pursuant to section 3.316 of Title 38, Code of Federal 
Regulations, exposure to certain specified vesicant agents 
during active military service, together with the subsequent 
development of certain diseases, is sufficient to establish 
service connection in the following circumstances: (1) full-
body exposure to nitrogen or sulfur mustard during active 
military service, together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (excluding mesothelioma), or squamous cell carcinoma 
of the skin; (2) full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); or (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a) (2003).  

Service connection will not be established under this 
section, however, if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  38 
C.F.R. § 3.316(b).

The availability of a presumption of service connection under 
38 C.F.R. § 3.316, however, does not preclude proof of the 
claim under other legal provisions.  See Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000).  Thus, if the criteria 
of section 3.316 for presumptive service connection are not 
met in this case, the veteran still may be entitled to 
service connection for a respiratory condition if there is 
sufficient proof that it was caused by his exposure to 
mustard gas, by another injury that he sustained during 
service (e.g., exposure to other chemicals), or by a disease 
that he contracted during service.  See 38 C.F.R. § 3.303(a), 
(b), (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In all cases, regardless of the theory of service connection 
that is applied, there must be sufficient proof that the 
veteran has the disorder claimed.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).


Notice and Development of Evidence other than VA Examination

Special notice must be issued to the veteran under the 
circumstances of this case and then, the RO must assist the 
veteran with developing any evidence that he identifies in 
response.

It appears that service personnel records that are relevant 
to the claim are unavailable and are presumed to have been 
destroyed by the fire that occurred at the National Personnel 
Records Center (NPRC) in 1973.  

In January 2002, the RO requested the NPRC to produce the 
veteran's service personnel records.  The RO sought to review 
those records in order to see whether they indicated that the 
veteran had participated in any mustard gas testing, as he 
claims.  The NPRC's reply to this request indicated that the 
records were unavailable and were presumed to have been 
destroyed by the 1973 fire.

In August 2002, in response to an inquiry that the RO made in 
accordance with the Board's instructions in the November 1998 
Remand, the Department of Defense, Human Resources Activity 
Defense Manpower Data Center (DMDC), reported by letter that 
the veteran's name was not listed in the database identifying 
those who may have been exposed during World War II to 
mustard gas and lewisite during testing programs, production, 
storage, or transportation of those materials.  The agency 
advised in that letter that many veterans "believe that they 
participated in mustard gas testing when they participated in 
routine chemical warfare defense training."  

Thus, a review of the veteran's service personnel records 
might have confirmed that he was involved in activities that 
could have resulted in exposure to mustard gas, lewisite, or 
other chemicals.

In January 2002, approximately at the same time it received 
the reply of the NPRC, the RO sent the veteran a letter 
asking him to submit a copy of his military personnel file if 
he had one or any other service documents in his possession 
concerning the alleged exposure to mustard gas.  He did not 
respond by submitting any documents.

The RO did not give the veteran notice that his service 
personnel records were unavailable and presumed destroyed.

The RO did not follow well-established procedures for fire-
related cases.  After hearing from the NPRC in January 2002, 
the RO should have advised - - and VA had a duty to advise - 
- the veteran that even though his service personnel records 
could not be found, alternate forms of evidence could be 
submitted.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  After receiving the NPRC's reply, the RO should have 
assisted - - and VA had a duty to assist - - the veteran in 
obtaining such alternate evidence.  See id.

The Department of Veterans Affairs Adjudication Procedure 
Manual provides that alternate sources of evidence should be 
resorted to in fire-related cases.  See VA Adjudication 
Procedure Manual, M21-1, Part III, Paragraphs 4.23, 4.25, 
4.29 (Change 88, February 27, 2002).  A "partial list" of 
"alternate documents" that might substitute for service 
records is set forth in M21-1:  VA military files; statements 
from service medical personnel; "buddy" certificates of 
affidavits; state or local accident and police reports; 
employment physical examinations; medical evidence from 
hospitals, clinics, and private physicians by which or by 
whom a veteran may have been treated, especially soon after 
separation; letters written during service; photographs taken 
during service; pharmacy prescription records; and insurance 
examinations.  VA Adjudication Procedure Manual, M21-1, Part 
III, Paragraph 4.25.

However, the record does not indicate that the RO advised the 
veteran of these or other alternate forms of evidence and 
request that he identify any.  It is clear, though, that the 
claim could be proved through sufficiently probative 
alternate kinds of evidence.  For example, since mustard gas 
testing and chemical warfare defense training were activities 
in which groups of service members participated, it is 
possible that the veteran could support his claim with 
statements from persons with first-hand knowledge of his own 
participation.  Other alternate forms of evidence also might 
be probative of the claim.

Concerning cases in which service records are unavailable, it 
is stated in M21-1:  "Only when the service department 
indicates that all efforts to locate the [service] records 
have been exhausted and the request to the claimant does not 
result in receipt of other evidence can the case be routed to 
the rating activity for final rating action."  VA 
Adjudication Procedure Manual, M21-1, Part III, Paragraph 
4.29.  By this standard, the RO's denial of the claim has 
been premature.

In addition to the VA adjudication procedures that must be 
adhered to in fire-related cases, the Veterans Claims 
Assistance Act of 2000 also requires that VA issue special 
notice and attempt to develop any evidence that the veteran 
identifies in response.  

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  



The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In May 2003, the RO provided the veteran with a notice that 
generally conformed to the requirements of 38 U.S.C. § 5103 
and 38 C.F.R. § 3.159(b).  However, the notice did not 
discuss the alternate forms of evidence needed to support the 
claim in the absence of the veteran's service personnel 
records.  The supplemental notice that the RO gives to the 
veteran on remand concerning this topic must satisfy the 
requirements of section 5103 and the implementing regulation.

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  



The VCAA provides that the duty to obtain records applies 
when the claimant, after being requested to do so by VA, 
"adequately identifies [such records] to the Secretary and 
authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  Under the VCAA, VA must give appropriate notice 
to the claimant if it is unable to obtain the records.  
38 C.F.R. § 3.159(e).  


VA Medical Examination

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for VA 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  For a VA examination to be considered 
necessary under the VCAA to the decision of a claim, it must 
appear that there is competent evidence on file that a 
veteran has a current disability or persistent and recurring 
symptoms of disability that in turn may be associated with 
his active service but at the same time, the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

His current medical records show that a computed tomography 
(CT) scan of his chest performed at a VA medical facility in 
May 1998 revealed "[s]cattered areas of pleural 
thickening."  The report concerning the CT scan noted that 
one of those areas appeared to correspond to a previously 
noted "area of abnormality" identified by a chest x-ray 
taken in April 1998.  

Positing that "these likely represent stages of benign 
pleural thickening," the report concerning the CT scan 
stated that nevertheless, "short interval follow up (three-
six months) with chest x-ray is suggested to document 
stability over a period of two years."  The claims file does 
not show that chest-x-rays, or CT scans, focusing on the 
condition of the veteran's lungs and the significance of the 
pleural thickening were taken after the CT scan was taken in 
May 1998.



Although evidence is lacking in the present record that the 
veteran was exposed to mustard gas or other toxic chemicals 
during service or otherwise sustained during service an 
injury that could have affected his respiratory system, his 
service medical records do show that he suffered episodes of 
illness involving the respiratory system.  The service 
medical records show that he was hospitalized in January 1941 
for what was diagnosed as acute, moderately severe 
nasopharyngitis and that he had sinusitis in 1944.

Thus, even apart from any evidence that could be developed on 
remand showing that the veteran was exposed to mustard gas or 
other toxic chemicals during service or otherwise sustained 
an injury during service that could have affected his 
respiratory system, there is sufficient evidence to warrant a 
VA examination in conjunction with the claim.  

The medical evidence now on file indicates that the veteran 
has exhibited currently an abnormality of his lungs that may 
be related to respiratory-related illnesses that he had 
during service.  However, the claims file contains no 
statement of a medical opinion about whether the veteran now 
has a disorder of the lungs or other respiratory problem and 
if so, whether the current disorder is causally related to 
his service.  

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the file any outstanding VA and private 
medical records that are pertinent to the claim.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

The VBA AMC should provide the appellant 
with notice concerning the kind of 
evidence or other information that is 
required to substantiate his claim of 
entitlement to service connection for a 
respiratory disorder, to include as due 
to mustard gas exposure.  The notice must 
contain all information and advice 
required in fire-related cases by M21-1, 
Part III, and by applicable judicial 
precedent.  Thus, the notice must serve 
to inform the appellant that because his 
service personnel records are unavailable 
and presumed destroyed, proof of his 
exposure to mustard gas or other toxic 
chemicals during service may be 
accomplished by statements from fellow 
service members, his own writings (e.g., 
letters) during service, and other forms 
of alternate evidence.  The notice must 
contain a list of the alternate forms of 
evidence described in M21-1 as evidence 
that should be resorted to in fire-
related cases.  The notice must be 
accompanied by NA Form 13075, 
Questionnaire About Military Service, and 
must contain a request that the appellant 
complete and return this form.  
The notice must indicate which evidence 
the appellant is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice must ask the appellant to 
submit all evidence in his possession 
that is pertinent to the claim.  

3.  The VBA AMC should write to the 
appellant and ask him to identify as best 
he can any medical treatment or 
examination that he has had for a lung or 
other respiratory condition since April 
2004.  

4.  After securing any needed releases 
from the appellant, the VBA AMC should 
make efforts to secure all records to 
which he refers in response to the notice 
requested in Paragraph 2 or to the 
inquiry requested in Paragraph 3.

The VBA AMC should document in the claims 
file the actions that were taken to 
secure these records and should provide 
appropriate notice to the appellant 
regarding records that could not be 
obtained.

5.  Then, the VBA AMC should schedule the 
appellant for a VA respiratory 
examination by a specialist in 
respiratory diseases including on a 
contract or fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
respiratory disorder(s) which may be 
present and whether they are secondary to 
possible mustard gas exposure in service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
chronic acquired respiratory disorder(s) 
found on examination is/are related to 
service on any basis, including exposure 
to mustard gas?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  



7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
respiratory disorder, to include as a 
result of mustard gas exposure.  

The VBA AMC must determine whether the 
evidence shows that the appellant was 
exposed to mustard gas or other toxic 
chemicals during service.  The VBA AMC 
must consider the claim under all 
theories of entitlement reasonably 
applicable thereto.  See Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to service connection 
for a chronic acquired respiratory disorder and may result in 
a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


